

115 S1461 IS: Health Equity and Access for Returning Troops and Servicemembers Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1461IN THE SENATE OF THE UNITED STATESJune 28, 2017Mrs. Ernst introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for the eligibility of certain former members of
			 the Armed Forces who are medically retired and who are entitled to
			 hospital insurance benefits under Medicare part A by reason of previous
			 entitlement to social security disability insurance benefits to enroll in
			 the TRICARE program regardless of whether such members decline enrollment
			 under Medicare part B, and for other purposes.
	
 1.Short titleThis Act may be cited as the Health Equity and Access for Returning Troops and Servicemembers Act or the HEARTS Act. 2.Modification of requirement for certain former members of the Armed Forces to enroll in Medicare Part B to be eligible for TRICARE for Life (a)TRICARE eligibility (1)In generalSubsection (d) of section 1086 of title 10, United States Code, is amended by adding at the end the following new paragraph:
					
 (6)(A)The requirement in paragraph (2)(A) to enroll in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.) shall not apply to a person described in subparagraph (B) during any month in which such person is not entitled to a benefit described in subparagraph (A) of section 226(b)(2) of the Social Security Act (42 U.S.C. 426(b)(2)) if such person has received the counseling and information under subparagraph (C).
 (B)A person described in this subparagraph is a person— (i)who is under 65 years of age;
 (ii)who is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act pursuant to subparagraph (A) or (C) of section 226(b)(2) of such Act (42 U.S.C. 426(b)(2));
 (iii)whose entitlement to a benefit described in subparagraph (A) of such section has terminated due to performance of substantial gainful activity; and
 (iv)who is retired under chapter 61 of this title. (C)The Secretary of Defense shall coordinate with the Secretary of Health and Human Services to notify persons described in subparagraph (B) of, and provide information and counseling regarding, the effects of not enrolling in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.), as described in subparagraph (A)..
 (2)Conforming amendmentParagraph (2)(A) of such subsection is amended by striking is enrolled and inserting except as provided by paragraph (6), is enrolled. (3)Identification of personsSection 1110a of such title is amended by adding at the end the following new subsection:
					
 (c)Certain individuals not required To enroll in Medicare Part BIn carrying out subsection (a), the Secretary of Defense shall coordinate with the Secretary of Health and Human Services and the Commissioner of Social Security to—
 (1)identify persons described in subparagraph (B) of section 1086(d)(6) of this title; and (2)provide information and counseling pursuant to subparagraph (C) of such section..
 (b)Non-Application of Medicare part B late enrollment penaltySection 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended, in the second sentence, by inserting or months for which the individual can demonstrate that the individual is an individual described in paragraph (6)(B) of section 1086(d) of title 10, United States Code, who is enrolled in the TRICARE program pursuant to such section after an individual described in section 1837(k)(3).
			(c)Report
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Health and Human Services, and the Commissioner of Social Security shall jointly submit to the Committee on Armed Services and the Committee on Finance of the Senate and the Committee on Armed Services and the Committee on Ways and Means of the House of Representatives a report on the implementation of section 1086(d)(6) of title 10, United States Code, as added by subsection (a).
 (2)ElementsThe report required by paragraph (1) shall include, with respect to the period covered by the report—
 (A)the number of individuals enrolled in TRICARE for Life (as defined in section 1072 of title 10, United States Code) who are not enrolled in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.) by reason of section 1086(d)(6) of title 10, United States Code; and
 (B)the number of individuals who— (i)are retired from the Armed Forces under chapter 61 of such title;
 (ii)are entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act pursuant to receiving benefits for 24 months as described in subparagraph (A) or (C) of section 226(b)(2) of such Act (42 U.S.C. 426(b)(2)); and
 (iii)because of such entitlement, are no longer enrolled in TRICARE Standard, TRICARE Prime, TRICARE Extra, or TRICARE Select (as those terms are defined in section 1072 of title 10, United States Code) under chapter 55 of title 10, United States Code.
 (d)ApplicationThe amendments made by this section shall apply with respect to a person who, on or after the date of the enactment of this Act, is a person described in section 1086(d)(6)(B) of title 10, United States Code, as added by subsection (a).